DETAILED ACTION
Claims 1-9 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brugger et al (“Brugger,” US 20150007269) and further in view of Sidman et al (“Sidman,” US 20090192944). 

Regarding claim 1, Brugger discloses an information processing apparatus comprising:
a processor configured to (Brugger, [0021], processor)
request a management apparatus for user authentication to acquire second credential information that is used for acquiring first credential information that is used for a Web service, (Brugger, [0074], the delegation service may detect a request from a delegate having a second credential to use the web service with the first credential; [0014] describes use of a management apparatus)
the second credential information indicating that a user has been authenticated, (Brugger, FIG 8 shows step 810 Request Access to the Web Service using Second Credentials, 815 Does Delegate have access? If YES, then 825, Allow access to the web service for the delegate; [0014] describes user authentication)
receive the second credential information transmitted from the management apparatus in a case where the user authentication is successful by the management apparatus, (Brugger, FIG 8 shows step 810 Request Access to the Web Service using Second Credentials, 815 Does Delegate have access? If YES, then 825, Allow access to the web service for the delegate; [0014] describes user authentication)
receive the first credential information transmitted from the authentication server in response to the transmission of the second credential information, (Brugger, [0074] describes receiving the first credential information transmitted from the web server that performs authentication in response to the transmission of the second credential information) and
(Brugger, [0074], [0017] & [0034], describes using the web service by using the received first credential information)
Brugger fails to explicitly disclose transmit the received second credential information to an authentication server.  
However, in an analogous art, Sidman discloses transmit the received second credential information to an authentication server (Sidman, [0061], transmits a second token [second credential] to a verification server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Sidman with
the method and system of Brugger to include transmit the received second credential information to an authentication server. One would have been motivated to provide security and/or privacy of Internet communications between a website and a client device (Sidman, [0002]). 

Regarding claim 3, Brugger and Sidman disclose the information processing apparatus according to claim 1. 
Brugger further discloses further comprising:
a memory, (Brugger, [0021], memory)
wherein the memory stores third credential information for updating the first credential information and acquiring the updated first credential information, (Brugger, Brugger, [0014], [0037], [0055], [0068] & [0074], may include a user directory with a plurality of users with different credentials which are incorporated into the delegation service for acquiring the updated first credential; [0014] describes use of a management apparatus; FIG 6 shows a delegation ticket which can be changed [updated] each time with the delegator’s credentials, permissions and restrictions)
wherein the processor is further configured to
transmit the third credential information stored in the memory to the authentication server, (Brugger, [0014], [0037], [0055], [0068] & [0074] describe sending the user directory with a plurality of users and a plurality of different credentials stored in the memory to the web server that performs authentication) and
receive the first credential information transmitted from the authentication server in a case where the transmitted third credential information is confirmed to be valid by the authentication server, (Brugger, FIG 8, [0014], [0037], [0055], [0068] & [0074] describe receiving first credential information transmitted from the web server that performs user authentication where the sent user directory with different users with different credentials is confirmed to by valid by the authentication server)

Regarding claim 4, Brugger and Sidman disclose the information processing apparatus according to claim 2. 
Brugger further discloses further comprising:
a memory, (Brugger, [0021], memory)
wherein the memory stores third credential information for updating the first credential information and acquiring the updated first credential information, (Brugger, [0021], [0014], [0037], [0055], [0068] & [0074], describes wherein the memory stores a user directory with different users and different credentials and acquiring the updated first credential information; FIG 6 shows a delegation ticket which can be changed [updated] each time with the delegator’s credentials, permissions and restrictions)
wherein the processor is further configured to transmit the third credential information stored in the memory to the authentication server, (Brugger, [0014], [0037], [0055], [0068] & [0074], describes sending the user directory with different users and different credentials that is stored in memory to be validated by the web server that performs user authentication; FIG 6 shows a delegation ticket which can be changed [updated] each time with the delegator’s credentials, permissions and restrictions) and
receive the first credential information transmitted from the authentication server in a case where the transmitted third credential information is confirmed to be valid by the authentication server, (Brugger, [0014], [0037], [0055], [0068] & [0074], describes receiving the first credential information send from the web server that performs user authentication in a case where the send third credentials which are apart of the user directory with different users and different credentials is confirmed to be valid by the web server that performs user authentication; FIG 6 shows a delegation ticket which can be changed [updated] each time with the delegator’s credentials, permissions and restrictions)

Regarding claim 5, Brugger and Sidman disclose the information processing apparatus according to claim 1. 
Brugger further discloses wherein the processor is further configured to
transmit to the authentication server, the second credential information transmitted from the management apparatus in a case where the user authentication is (Brugger, 919, FIG 9 detect a request from a delegate having a second credential, at the delegation to use the web service with the first credential; 915 determine that the second credential authorizes the delegate to use the web service with the first credential; 920, authorize access to the web service with the first credential for use by the second credential of the delegate; [0014] describes the management apparatus; [0037] & [0038] describe a sending to the web server performing user authentication and the delegation process, the second credential information send from the management agent in a case where the user authentication is successful from the management agent)
and specific information determined only between the information processing apparatus and the authentication server, (Brugger, [0017], [0037], [0051]-[0053] & [0057], describes encrypted information [specific information] determined only between the information processing system and the web server that performs user authentication) and
receive the first credential information transmitted from the authentication server according to a result of verification of the transmitted second credential information (Brugger, [0003] & [0074] describes receiving the first credential information transmitted from the web server that performs authentication [verification] in response to the transmission of the second credential information) and the specific information)

Regarding claim 7, Brugger and Sidman disclose the information processing apparatus according to claim 3. 
(Brugger, 919, FIG 9 detect a request from a delegate having a second credential, at the delegation to use the web service with the first credential; 915 determine that the second credential authorizes the delegate to use the web service with the first credential; 920, authorize access to the web service with the first credential for use by the second credential of the delegate; [0014] describes the management apparatus; [0037] & [0038] describe a sending to the web server performing user authentication and the delegation process, the second credential information send from the management agent in a case where the user authentication is successful from the management agent) and specific information determined only between the information processing apparatus and the authentication server, (Brugger, [0017], [0037], [0051]-[0053] & [0057], describes encrypted information [specific information] determined only between the information processing system and the web server that performs user authentication)
and specific information determined only between the information processing apparatus and the authentication server, (Brugger, [0017], [0037], [0051]-[0053] & [0057], describes encrypted information [specific information] determined only between the information processing system and the web server that performs user authentication)
and receive the first credential information transmitted from the authentication server according to a result of verification of the transmitted second credential (Brugger, [0003] & [0074] describes receiving the first credential information transmitted from the web server that performs authentication in response to the transmission of the second credential information)
and the specific information, (Brugger, [0017], [0037], [0051]-[0053] & [0057], describes encrypted information [specific information] determined only between the information processing system and the web server that performs user authentication)

Regarding claim 8, Brugger and Sidman disclose the information processing apparatus according to claim 4. 
Brugger further discloses wherein the processor is further configured to
transmit, to the authentication server, the second credential information transmitted from the management apparatus in a case where the user authentication is successful by the management apparatus, (Brugger, 919, FIG 9 detect a request from a delegate having a second credential, at the delegation to use the web service with the first credential; 915 determine that the second credential authorizes the delegate to use the web service with the first credential; 920, authorize access to the web service with the first credential for use by the second credential of the delegate; [0014] describes the management apparatus; [0037] & [0038] describe a sending to the web server performing user authentication and the delegation process, the second credential information send from the management agent in a case where the user authentication is successful from the management agent) 
and specific information determined only between the information processing apparatus and the authentication server, (Brugger, [0017], [0037], [0051]-[0053] & [0057], describes encrypted information [specific information] determined only between the information processing system and the web server that performs user authentication) and
receive the first credential information transmitted from the authentication server according to a result of verification of the transmitted second credential information (Brugger, [0003] & [0074] describes receiving the first credential information transmitted from the web server that performs authentication in response to the transmission of the second credential information) 
and the specific information, (Brugger, [0017], [0037], [0051]-[0053] & [0057], describes encrypted information [specific information] determined only between the information processing system and the web server that performs user authentication)

Regarding claim 9, Brugger discloses a non-transitory computer readable medium storing a program causing a computer to
request a management apparatus for user authentication to acquire second credential information that is used for acquiring first credential information that is used for a Web service, (Brugger, [0074], the delegation service may detect a request from a delegate having a second credential to use the web service with the first credential; [0014] describes use of a management apparatus)
the second credential information indicating that a user has been authenticated, (Brugger, FIG 8 shows step 810 Request Access to the Web Service using Second Credentials, 815 Does Delegate have access? If YES, then 825, Allow access to the web service for the delegate; [0014] describes user authentication)
 (Brugger, FIG 8 shows step 810 Request Access to the Web Service using Second Credentials, 815 Does Delegate have access? If YES, then 825, Allow access to the web service for the delegate; [0014] describes user authentication)
receive the first credential information transmitted from the authentication server in response to the transmission of the second credential information, (Brugger, [0074] describes receiving the first credential information transmitted from the web server that performs authentication in response to the transmission of the second credential information) and
use the Web service by using the received first credential information, (Brugger, [0074], [0017] & [0034], describes using the web service by using the received first credential information)
Brugger fails to explicitly disclose transmit the received second credential information to the authentication server, (Sidman, [0061], transmits a second token [second credential] to a verification server)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Sidman with
the method and system of Brugger to include transmit the received second credential information to an authentication server. One would have been motivated to provide security and/or privacy of Internet communications between a website and a client device (Sidman, [0002]). 

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brugger et al (“Brugger,” US 20150007269) in view of Sidman et al (“Sidman,” US 20090192944) and further in view of Walker et al (“Walker,” US 20150373023). 

Regarding claim 2, Brugger and Sidman disclose the information processing apparatus according to claim 1. 
Brugger and Sidman fail to explicitly disclose wherein the processor is further configured to receive information for creating a screen for the user to input authentication information used for user authentication by the management apparatus, from the management apparatus, and create the screen based on the information for creating the screen to display the created screen on a display device.
However, in an analogous art, Walker discloses wherein the processor is further configured to receive information for creating a screen for the user to input authentication information used for user authentication by the management apparatus, from the management apparatus, and create the screen based on the information for creating the screen to display the created screen on a display device (Walker, [0148], describes a application management agent that generates a login prompt on the display screen of the mobile device and may receive authentication information input from the user (e.g. passphrase of PIN). The application management agent may generate unencrypted keys using the received authentication information. The application management agent may transmit the received passcode to the mobile processor to secure the application components and processes associated with the mobile application requesting access to the encrypted resources). 

effective filing date of the claimed invention to combine the teachings of Walker with
the method and system of Brugger and Sidman to include wherein the processor is further configured to receive information for creating a screen for the user to input authentication information used for user authentication by the management apparatus, from the management apparatus, and create the screen based on the information for creating the screen to display the created screen on a display device. One would have been motivated to provide access to encrypted resources by first authenticating the user with login credentials (Walker, [0148]). 

Regarding claim 6, Brugger, Sidman and Walker disclose the information processing apparatus according to claim 2. 
Brugger further discloses wherein the processor is further configured to
transmit, to the authentication server, the second credential information transmitted from the management apparatus in a case where the user authentication is successful by the management apparatus, (Brugger, 919, FIG 9 detect a request from a delegate having a second credential, at the delegation to use the web service with the first credential; 915 determine that the second credential authorizes the delegate to use the web service with the first credential; 920, authorize access to the web service with the first credential for use by the second credential of the delegate; [0014] describes the management apparatus; [0037] & [0038] describe a sending to the web server performing user authentication and the delegation process, the second credential information send from the management agent in a case where the user authentication is successful from the management agent)
and specific information determined only between the information processing apparatus and the authentication server, (Brugger, [0017], [0037], [0051]-[0053] & [0057], describes encrypted information [specific information] determined only between the information processing system and the web server that performs user authentication) and
receive the first credential information transmitted from the authentication server according to a result of verification of the transmitted second credential information (Brugger, [0003] & [0074] describes receiving the first credential information transmitted from the web server that performs authentication in response to the transmission of the second credential information) and the specific information)
and the specific information, (Brugger, [0017], [0037], [0051]-[0053] & [0057], describes encrypted information [specific information] determined only between the information processing system and the web server that performs user authentication)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439